





CITATION:
Maccaroni
v. Kelly, 2011 ONCA 411



DATE: 20110530



DOCKET: C52651



COURT OF APPEAL FOR ONTARIO



MacFarland, Rouleau and Epstein JJ.A.



BETWEEN



Mary Maccaroni, Rocco Maccaroni, Angela Maccaroni,
          Kathryn Maccaroni, Barbara Maccaroni and Peter Maccaroni



Plaintiffs (Appellants)



and



Kevin Kelly, Donna Ainsworth and
ING/Halifax
          Insurance Company of Canada



Defendants  (
Respondent
)



and



The
          Co-Operators General Insurance Company added by Order pursuant to s. 258(14)
          of the
Insurance Act
, R.S.O. 1990,
          c. I.8 as amended



Third Party



William G. Scott, for the appellants



Donald G. Cormack, for the respondent

No one appearing, for the third party



Heard: March 2, 2011



On appeal from the order of Justice Patrick J. Flynn of the Superior
          Court of Justice dated August 13, 2010, with reasons reported at 2010 ONSC
          4447.



MacFarland J.A.:



[1]

This is an appeal from the order of Flynn J. dated
    August 13, 2010, wherein he dismissed the within action and ordered costs to be
    determined and fixed following receipt of written submissions.

[2]

For the reasons that follow, I would allow the appeal,
    set aside the order of Flynn J. and in its place an order shall issue
    dismissing the respondents motion for summary judgment.

THE FACTS

[3]

The appellant, Mary
Maccaroni
,
    alleges she was injured in a motor vehicle accident that occurred on February
    16, 2003, when the car in which she was a passenger was rear-ended by a vehicle
    operated by Kevin Kelly and owned by his mother Donna Ainsworth.

[4]

At the time of the accident, the Ainsworth vehicle was
    insured by the Co-operators General Insurance Company (Co-operators).  That policy had third party liability limits
    of $1,000,000.

[5]

The
Maccaronis
 vehicle was
    at the time insured by ING/Halifax Insurance Company of Canada (ING).  That policy had what is known as an OPCF 44R
    endorsement. This endorsement provided additional coverage in the event that
    injuries were occasioned to the policyholder in circumstances where the
    tortfeasor was either uninsured or underinsured, in the sense that the limits
    of coverage under OPCF 44R were greater than the third party liability limits
    of coverage available to the tortfeasor. The OPCF 44R endorsement also had
    coverage limits of $1,000,000.

[6]

The appellants issued a statement of claim on October
    1, 2003.  In that claim, the appellants named
    the
tortfeasors
Kevin Kelly and his mother, Donna
    Ainsworth, the operator and owner, respectively, of the Ainsworth vehicle.  They also named ING, Ms.
Maccaronis
own insurer, pursuant to the OPCF 44R endorsement.

[7]

Co-operators obtained an order adding itself as a statutory
    third party pursuant to the provisions of s. 258 of the
Insurance Act
, R.S.O. 1990 c. I.8.

It took the position that Mr. Kellys drivers licence was
    suspended at the time of the accident and that Ms. Ainsworth permitted Mr. Kelly
    to operate her motor vehicle when she knew or ought to have known that Mr. Kelly
    did not have a valid drivers licence. Co-operators further alleged that
    neither Mr. Kelly nor Ms. Ainsworth co-operated in the investigation of the action.

[8]

In view of the breach of statutory conditions it
    alleged, Co-operators denied liability under its contract of insurance and took
    the position that its liability to third parties was limited to $200,000
    pursuant to s. 258(11) of the
Insurance
    Act
.

[9]

Thereafter, the appellants settled their action with
    the tortfeasors and Co-operators in exchange for the statutory minimum limits
    of $200,000.  ING neither consented to
    the settlement nor to the dismissal of the action against the tortfeasors and Co-operators.
[1]
ING took the position that the appellants
    damages, in any event, did not exceed the $200,000 they had been paid by
    Co-operators, and specifically rejected the off-coverage position Co-operators
    had taken. As part of the settlement, Ms.
Maccaroni
signed a final release wherein she specifically released Kevin Kelly, Donna
    Ainsworth and the Co-operators in respect of any and all claims arising out of
    the February 16, 2003 motor vehicle accident.  Further, she agreed that the payment did not constitute any admission of
    liability on the part of the three
releasees
and
    declared that the payment was:

[A]
ccepted
voluntarily
    for the purpose of making a full and final compromise, adjustment and
    settlement of all claims for losses and damages resulting or to result from the
    said incident.

[10]

The appellants then sought to recover the additional
    money to which they claimed entitlement from ING pursuant to the OPCF 44R
    endorsement.

[11]

On March 18, 2010, ING brought a motion for summary
    judgment, pursuant to Rule 20 of the
Rules
    of Civil Procedure
, R.R.O. 1990,
Reg
. 194, to
    dismiss the appellants action as against ING on the grounds that there was no
    genuine issue for trial.

[12]

At the motion, ING took the position that there had
    never been a legal determination of the off-coverage position taken by
    Co-operators and, accordingly, Co-operators limit of liability was never
    reduced by operation of law or otherwise from the certificate amount of
    $1,000,000 to the statutory minimum limit of $200,000.

[13]

Further, ING argued that no such legal determination
    could now be made because the appellants had released both tortfeasors and
    Co-operators from the action.

[14]

The motion judge accepted both positions argued by ING.
    He found there was no genuine issue requiring a trial and granted summary
    judgment dismissing the action against ING.

ANALYSIS

[15]

The
    OPCF 44R endorsement is intended to protect an insured policyholder in the
    event she is involved in an accident in circumstances where the limit of
    liability she has under this endorsement is greater than the third party
    liability limits of the tortfeasor whose actions caused her injuries.  In the event the policyholders damages
    exceed the third party liability coverage, then the policyholder can recover
    from her own insurer under the OPCF 44R endorsement to her own policy.

[16]

The
    endorsement provides:

1.5
    inadequately insured motorist means

(a)
the
identified
    owner or identified driver of an automobile for which the total motor vehicle
    liability insurance  obtained by the owner or driver is less than the limit of
    family protection coverage

1.8
    limit of motor vehicle liability insurance means the amount stated in the
    Certificate of Automobile Insurance as the limit of liability of the insurer
    with respect to liability claims, regardless of whether the limit is reduced by
    the payment of claims or otherwise;

PROVIDED
    THAT in the event an insurers liability under a policy is reduced by operation
    of law to the statutory minimum limits in a jurisdiction because of a breach of
    the policy, the statutory minimum limits are the limits of motor vehicle
    liability insurance in the Policy.

[17]

The
    insuring agreement of the OPCF 44R provides that:

3.          the insurer shall indemnify an
    eligible claimant for the amount that he or she is legally entitled to recover
    from an inadequately insured motorist as compensatory damages in respect of
    bodily injury to or death of an insured person arising directly or indirectly
    from the use or operation of an automobile.

[18]

The
    Co-operators policy has a third party liability limit of $1,000,000.  The ING OPCF 44R endorsement also has a limit
    of $1,000,000.

[19]

The
    issue here is really whether the Co-operators liability limits are reduced by
    operation of law merely on its say so or because of a settlement reached
    without the consent of the OPCF 44R insurer.  In other words, is it enough to allege breach of policy conditions to
    reduce the liability limits of coverage available to pay third party claimants
    and then settle by paying the reduced limits? I think not.
The words by
    operation of law must have some meaning beyond a liability insurer merely
    taking an off-coverage position and settling on this basis. The third party
    liability coverage is intended as first loss insurance and the OPCF 44R as
    excess. Therefore, there must be a legal determination that the third party
    liability coverage has been limited before the OPCF 44R excess coverage becomes
    available
.
[2]

[20]

By
    alleging policy violation and adding itself as statutory third party, the
    insurer who takes an off-coverage position, as Co-operators did here, merely
    preserves its position.  It will then be
    an issue to be determined in the subsequent litigation.  If the insurers position is borne out by the
    evidence and it is proved, on a balance of probabilities, that the insured has
    breached the conditions of the policy, then the liability policy limits will be
    reduced accordingly by virtue of s. 258(11) of the
Insurance Act
to the statutory minimum limits.  It is the effect of s. 258(11) of the Act that
    reduces the limits of the policy to the statutory minimum where it is
    determined there has been a breach of a policy condition by operation of
    law.  Until there is a finding, however,
    the insurers allegation of policy violation is merely that, an unproved
    allegation, and the policy limit will remain that set out in the insureds
    policy.

[21]

I
    agree with the motion judges conclusion set out in
para
.
    25 of his reasons:

I
    agree with ING that there never has been a legal determination with respect to
    the off-coverage position taken by Co-operators and that therefore Co-operators
    limit of liability was never reduced by
operation
    of law
from the Certificate amount of a million dollars to the statutory
    minimum of $200,000.

[22]

The
    only remaining question is whether the appellants action against ING can proceed.  The motion judge held it could not.  He concluded at
para
.
    26 of his reasons:

And
    I further agree with INGs argument that no such legal determination can now be
    made, since the plaintiff has released the tortfeasors and Co-operators from
    this action.

[23]

The
    motion judge was of the view that the Co-operators off-coverage position could
    only be determined in an action where Co-operators and its policyholders, the
tortfeasors
, were parties.  I do not agree with this conclusion.  In my view, there is no reason why the appellants action against ING
    may not proceed. It will be for the appellants to prove their entitlement to
    recover from ING and they will have to prove Co-operators off-coverage
    position in order to do so.  The fact
    that Co-operators and the tortfeasors are not parties to the proceeding is of
    no moment.  The
tortfeasors
and representatives of Co-operators can be called as witnesses and can be
    examined under oath as non-parties:
see rules 31.10 and 53.04 of the
Rules of Civil Procedure
.  While a factual finding made in respect of the coverage issue will bind
    neither Co-operators nor the tortfeasors vis-à-vis the appellants in view of
    the release, such a finding can determine, as between the appellants and ING,
    whether the appellants are entitled to recover anything from ING.  If the appellants are successful and
    establish that the
tortfeasors
were in breach of
    their policy provisions and hence, that the off-coverage position taken by
    Co-operators is correct, they may be entitled to recover from ING.  If they are not successful, their action will
    be dismissed and they will, absent exceptional circumstances, be liable for the
    costs of those proceedings.

[24]

Furthermore,
    it is, I think, arguable on the basis of the Supreme Court of Canadas decision
    in
Somersall v. Friedman
, [2002] 3
    S.C.R. 109, that the appellants may well have a claim against ING in spite of
    their settlement agreement with Co-operators and the tortfeasors. The plaintiffs
    in
Somersall

had settled their claims with the third
    party liability insurer for the policy limits and agreed not to pursue the
    tortfeasor for any amount over those limits.  They then sought to recover their damages, over and above those policy
    limits from their own insurer under a SEF 44 endorsement (similar to
a
OPCF 44R endorsement).  The majority concluded, on the facts of that case, that the plaintiffs
    settlement did not bar their right to pursue their own insurer for damages
    claimed above the settlement figure.

[25]

This
    is not to say, however, that an argument cannot be made that
Somersall
does
    not apply.  The facts in
Somersall
differ
    from the facts in this case.  Significantly, in
Somersall
,
    the plaintiffs agreement with the third party liability insurer was for the
    full limits of that policy  there is no suggestion that the agreement was for
    minimum statutory limits only.
[3]
That, of course, is not this case where there
    is a potential of an additional $800,000 of coverage available as excess insurance.
    It is significant that in
Somersall
there was no issue that the tortfeasor was inadequately insured.  His policy limits were less than the SEF 44
    limits and accordingly all the insured claimants had to prove in their claim
    against their insurer (SEF 44 insurer) was that they were: Legally entitled to
    recover from an inadequately insured motorist. Further, the court in
Somersall

seemed to lay particular emphasis on
    the fact that the
tortfeasor
had no capacity to
    compensate the plaintiffs or was impecunious.  The record in the present case does not show
    whether the
tortfeasors
are impecunious. Thus, it
    would seem, the law is not settled on this point.

[26]

In
    my view, it is not plain and obvious that there is no genuine issue requiring a
    trial. The appellants should be permitted to continue their suit against
    ING.  ING may raise any defences it deems
    appropriate.

[27]

For
    these reasons, I would allow the appeal, set aside the order of the motions
    judge and in its place an order shall issue dismissing the motion of the
    respondent, ING.

[28]

Costs
    of the appeal, to the appellants fixed in the sum of $7,500, inclusive of
    disbursements and H.S.T., a figure to which counsel have agreed.

[29]

By
    agreement of counsel the setting of the costs of the motion below is remitted
    to the motion judge for determination.

RELEASED:  May 30,
    2011 
JMacF


J.
    MacFarland J.A.

I
    agree Paul Rouleau J.A.

I
    agree Gloria Epstein J.A.





[1]

As originally filed on December 6, 2005, the
    consent to the dismissal of the action included the dismissal of the
    appellants claim not only as against the
tortfeasors
and Co-operators but also as against ING. On September 12, 2008, the appellants
    brought a motion for an order setting aside the dismissal as against ING.
    Harris J. allowed the motion, finding that the appellants solicitor had
    inadvertently filed
a consent
to the dismissal of the
    entire claim. On August 7, 2009, INGs motion for leave to appeal the order
    setting aside the dismissal to the Divisional Court was dismissed.



[2]
See s. 7
    of the OPCF 44R endorsement.



[3]
It will
    be recalled that the date of the motor vehicle accident in
Somersall

was January 29, 1989.


